Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 1 of 27




           EXHIBIT B
        Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 2 of 27




                                                                        Jeff Munson
                                                           University of Washington
                                                                         Box 357920
                                                          Seattle, Washington 98195



September 11, 2019

Jamal Whitehead
Schroeter Goldmark & Bender
810 Third Avenue, Suite 500
Seattle, WA 98104

Re: Nawauzor et al. v. The GEO Group, Inc., No. 17-cv-5769-RJB (W.D. Wash.)

Dear Mr. Whitehead:

I have been retained by your firm to assess the economic damages sustained by
detained persons participating in the "Voluntary Wage Program" (VWP) at the
Northwest Detention Center. Specifically, you asked me to assume that the
Washington State minimum wage applied to VWP participants and to calculate back
wages owed for work performed at subminimum wage rates from September 24, 2014,
to present. This report contains the results of my analysis and explains my
methodology as well as the sources of data upon which I relied.

Attached to this report are my curriculum vitae (Appendix A), a list of cases in which
I have testified over the past four years (Appendix B), and a statement of my
compensation (Appendix C).

                             I.   BACKGROUND

The GEO Group, Inc. ("GEO") owns and operates the Northwest Detention Center
(NWDC), and uses civil immigration detainees participating in the VWP to perform
many non-security functions in the facility.' The jobs performed by VWP participants
include work that is broadly characterized as janitorial and maintenance, kitchen,
barber, and laundry.2 GEO pays these detainees $1.00 a day for their labor regardless


    Compl., 11 4.2-4.7.
2   Kimble Dep., Ex. 20.
          Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 3 of 27



Mr. Whitehead
September 11, 2019
Page 2


of how many hours they actually work.3 GEO submits monthly bills to U.S.
Immigration and Customs Enforcement for reimbursement of wages paid to VWP
p articipants.4

Plaintiffs argue that an employment relationship exists between GEO and the
detained persons taking part in the VWP, and that GEO's practice of paying
subminimum wages to these workers violates Washington's Minimum Wage Act
("MWA"), RCW 49.46 et seq.5

                       II.   MATERIALS CONSIDERED

In the course of my analysis, I reviewed the following documents:

    1.    First Amended Complaint            12. GEO-State 045250 (Jul. 2017
    2.    NWDC Detainee Handbook                 GEO Bill to ICE)
    3.    R. Kimble Deposition Transcript    13. GEO-State 045052 (Aug. 2017
    4.    R. Kimble Deposition, Exhibit 20       GEO Bill to ICE)
    5.    R. Kimble Deposition, Exhibit 22   14. GEO-State 045138 (Sept. 2017
    6.    GEO-State 045059 (Jan. 2017            GEO Bill to ICE)
          GEO Bill to ICE)                   15. GEO-State 230438 (Oct. 2017
    7.    GEO-State 046463 (Feb. 2017            GEO Bill to ICE)
          GEO Bill to ICE)                   16. GEO-State 046622-21 (Nov. 2017
    8.    GEO-State 046465 (Mar. 2017            GEO Bill to ICE)
          GEO Bill to ICE)                   17. GEO-State 230459 (Dec. 2017
    9.    GEO-State 045232 (Apr. 2017            GEO Bill to ICE)
          GEO Bill to ICE)                   18. GEO-State 046536 (Jan. 2018
    10.   GEO-State 047378 (May 2017             GEO Bill to ICE)
          GEO Bill to ICE)                   19. GEO-State 047718 (Feb. 2018
    11.   GEO-State 045103 (Jun. 2017            GEO Bill to ICE)
          GEO Bill to ICE)

To the extent additional relevant information becomes available, I reserve the
opportunity to revise my analysis and the opinions stated in this report.


3 NWDC Handbook at GEO-Nwauzor 001003.
4 Kimble Dep. at 164-170; Ex. 22.
5 Compl., TT 4.2-4.12, 6.1-6.4.
        Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 4 of 27



Mr. Whitehead
September 11, 2019
Page 3


                         III.     ASSUMPTIONS APPLIED

You asked me to assume the Washington State minimum wage applied to VWP
participants, and to calculate aggregate damages for the certified class from
September 26, 2014, to present. During this time, the following State minimum wage
rates applied:6

    •   In   2014,   the State   minimum   wage was $9.32 per hour.
    •   In   2015,   the State   minimum   wage was $9.47 per hour.
    •   In   2016,   the State   minimum   wage was $9.47 per hour.
    •   In   2017,   the State   minimum   wage was $11.00 per hour.
    •   In   2018,   the State   minimum   wage was $11.50 per hour.
    •   In   2019,   the State   minimum   wage is currently $12.00 per hour.

Other assumptions are discussed below (see infra, § IV) in the course of explaining
my analysis.

                           IV.     ECONOMIC ANALYSIS

I have calculated the aggregate economic damages under the Washington state
minimum wage for the VWP participants from September 26, 2014, through
August 31, 2019.

In order to calculate this amount, data and information (collectively, "data") were
imported into the R programming environment. The R language is a freely
available language for statistical computing and graphics which provides a wide
variety of statistical and graphical techniques.

From the documents listed above (see supra, § II), I extracted the monthly
payments to VWP participants. I used only information dated September 26, 2014,
or later. Thus, the monthly invoice figure for VWP reimbursement for September
2014, $11,885, was adjusted to account for only September 26 through 30. To do
so, $11,885 was multiplied by (5/30) to yield $1,980.83, the proportion of the entire


6History of Washington Minimum Wage, Washington State Department of Labor &
Industries, available at lit.tps://www.lni.wa.gov/WorkplaceRivhts/Wages/Minimum/
Historv/default.asp (last visited, Sept. 4, 2019).
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 5 of 27



Mr. Whitehead
September 11, 2019
Page 4


month that can be attributed to the final five days of the month, between
September 26th and 30th.

Data were available through February 2018. For the months between March 2018
and August 2019 (the present at the time of this writing), the average VWP
reimbursement amount of the final 12 months of data (from March 2017 through
February 2018) was used. This average was $12,291.

Based on the monthly invoice figures that reflect worker pay, I calculated damages
owed to VWP participants. I understand that individuals were paid $1 per day
while they participated in the voluntary work program. Thus, the monthly invoice
figures can be considered the number of shifts worked by individuals in the
Voluntary Work Program each month. I was asked to assume that these
individuals were entitled to receive the Washington State minimum wage for the
time that they worked in the VWP.

The first step was to multiply the monthly worker pay by the appropriate
Washington State minimum wage. This value would be the amount of pay VWP
participants would be entitled to receive if the minimum wage is applicable and if
each shift lasted one hour.

Based on the document "R. Kimble Deposition, Exhibit 20," I was asked to assume
that, on average, shifts lasted 1.72 hours. Therefore, I multiplied the values after
the first step (described above) by 1.72 to reflect the overall pay entitled to
individuals, assuming that the average shift was 1.72 hours long.

Finally, the amount of worker pay from the invoice was subtracted from the values
obtained in the preceding paragraph.

The grand total of damages across the period from September 26, 2014 through
August 31, 2019 is $12,437,697.08. Table 1 (attached) contains the results of my
calculations.
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 6 of 27



Mr. Whitehead
September 11, 2019
Page 5


I reserve the right to amend or modify this report to the extent additional
documents or information come to my attention.

Sincerely,



Jeffrey A. Munson, Ph.D.
                      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 7 of 27

Table 1




Month        Worker        Worker         WA       Damages         Damages           Damages
             Pay           Pay Adj        Min      lhr per         1.72hrs per       1.72hrs per
                                          Wage     Shift           Shift             Shift minus
                                                                                     Worker Pay Adj

   TOTAL     $736,584.00   $726, 679.83            $7,653,707.51    $13,164,376.91     $12,437,697.08

  9/1/2014   $11,885.00      $1,980.83     $9.32     $18,461.37         $31,753.55        $29,772.72

 10/1/2014    $11,306.00    $11,306.00     $9.32    $105,371.92        $181,239.70       $169,933.70

 11/1/2014   $10,231.00     $10,231.00     $9.32     $95,352.92        $164,007.02       $153,776.02

 12/1/2014     $9,759.00     $9,759.00     $9.32     $90,953.88        $156,440.67       $146,681.67
                                  --
  1/1/2015     $9,341.00     $9,341.00     $9.47     $88,459.27        $152,149.94       $142,808.94

  2/1/2015     $8,766.00      8,766.00     $9.47     $83,014.02        $142,784.11       $134,018.11

  3/1/2015   $10,033.00     $10,033.00     $9.47     $95,012.51        $163,421.52       $153,388.52

  4/1/2015     $9,890.00     $9,890.00    $9.47      $93,658.30        $161,092.28       $151,202.28

  5/1/2015   $11,449.00    $11,449.00     $9.47     $108,422.03        $186,485.89       $175,036.89

  6/1/2015   $12,218.00    $12,218.00     $9.47     $115,704.46        $199,011.67       $186,793.67

  7/1/2015   $13,203.00    $13,203.00     $9.47     $125,032.41        $215,055.75       $201,852.75

  8/1/2015   $13,060.00    $13,060.00     $9.47     $123,678.20        $212,726.50       $199,666.50

  9/1/2015   $12,742.00    $12,742.00     $9.47     $120,666.74        $207,546.79       $194,804.79
                      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 8 of 27

Table 1



Month        Worker       Worker        WA       Damages        Damages           Damages
             Pay          Pay Adj       Min      lhr per        1.72hrs per       1.72hrs per
                                        Wage     Shift          Shift             Shift minus
                                                                                  Worker Pay Adj

 10/1/2015   $13,224.00    $13,224.00    $9.47    $125,231.28       $215,397.80       $202,173.80

 11/1/2015   $12,712.00    $12,712.00    $9.47    $120,382.64       $207,058.14       $194,346.14

 12/1/2015   $13,185.00    $13,185.00    $9.47    $124,861.95       $214,762.55       $201,577.55

  1/1/2016   $13,165.00    $13,165.00    $9.47    $124,672.55       $214,436.79       $201,271.79

  2/1/2016   $11,950.00    $11,950.00    $9.47    $113,166.50       $194,646.38       $182,696.38

  3/1/2016   $12,679.00   $12,679.00     $9.47    $120,070.13       $206,520.62       $193,841.62

  4/1/2016   $12,148.00   $12,148.00     $9.47    $115,041.56       $197,871.48       $185,723.48

  5/1/2016   $13,196.00   $13,196.00     $9.47    $124,966.12       $214,941.73       $201,745.73

  6/1/2016   $12,879.00    $12,879.00    $9.47    $121,964.13       $209,778.30       $196,899.30

  7/1/2016   $13,567.00   $13,567.00    $9.47     $128,479.49       $220,984.72       $207,417.72

  8/1/2016   $13,671.00   $13,671.00    $9.47     $129,464.37       $222,678.72       $209,007.72

  9/1/2016   $13,322.00   $13,322.00    $9.47     $126,159.34       $216,994.06       $203,672.06

 10/1/2016   $13,469.00   $13,469.00    $9.47     $127,551.43       $219,388.46       $205,919.46

 11/1/2016   $13,885.00   $13,885.00    $9.47     $131,490.95       $226,164.43       $212,279.43
                      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 9 of 27

Table 1



Month        Worker       Worker        WA       Damages        Damages           Damages
             Pay          Pay Adj       Min      lhr per        1.72hrs per       1.72hrs per
                                        Wage     Shift          Shift             Shift minus
                                                                                  Worker Pay Adj

 12/1/2016   $13,982.00    $13,982.00    $9.47    $132,409.54       $227,744.41       $213,762.41

  1/1/2017   $14,209.00    $14,209.00    11.00    $156,299.00       $268,834.28        $254,625.28

  2/1/2017   $12,723.00    $12,723.00   $11.00    $139,953.00       $240,719.16        $227,996.16

  3/1/2017   $13,543.00    $13,543.00   $11.00    $148,973.00       $256,233.56       $242,690.56

  4/1/2017   $12,659.00    $12,659.00   $11.00    $139,249.00       $239,508.28       $226,849.28

  5/1/2017   $12,869.00    $12,869.00   $11.00    $141,559.00       $243,481.48       $230,612.48

  6/1/2017   $11,573.00    $11,573.00   $11.00    $127,303.00       $218,961.16       $207,388.16

  7/1/2017   $12,500.00    $12,500.00   $11.00    $137,500.00       $236,500.00       $224,000.00

  8/1/2017   $12,500.00    $12,500.00   $11.00    $137,500.00       $236,500.00       $224,000.00

  9/1/2017   $10,931.00    $10,931.00   $11.00    $120,241.00       $206,814.52       $195,883.52

 10/1/2017   $12,344.00    $12,344.00   $11.00    $135,784.00       $233,548.48       $221,204.48

 11/1/2017   $12,027.00    $12,027.00   $11.00    $132,297.00       $227,550.84       $215,523.84

 12/1/2017   $12,776.00    $12,776.00   $11.00    $140,536.00       $241,721.92       $228,945.92

  1/1/2018   $12,671.00    $12,671.00   $11.50    $145,716.50       $250,632.38       $237,961.38
                      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 10 of 27

Table 1



Month        Worker       Worker        WA       Damages        Damages           Damages
             Pay          Pay Adj       Min      lhr per        1.72hrs per       1.72hrs per
                                        Wage     Shift          Shift             Shift minus
                                                                                  Worker Pay Adj

  2/1/2018   $11,104.00    $11,104.00   $11.50    $127,696.00       $219,637.12       $208,533.12

  3/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  4/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  5/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  6/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  7/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  8/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  9/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

 10/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

 11/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

 12/1/2018   $12,291.00    $12,291.00   $11.50    $141,346.50       $243,115.98       $230,824.98

  1/1/2019   $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24

  2/1/2019   $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24

  3/1/2019   $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24
                      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 11 of 27

Table 1



Month        Worker        Worker        WA       Damages        Damages           Damages
             Pay           Pay Adj       Min      lhr per        1.72hrs per       1.72hrs per
                                         Wage     Shift          Shift             Shift minus
                                                                                   Worker Pay Adj

  4/1/2019    $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24        $241,395.24

  5/1/2019   $12,291.00     $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24

  6/1/2019    $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24

  7/1/2019    $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24        $241,395.24

  8/1/2019    $12,291.00    $12,291.00   $12.00    $147,492.00       $253,686.24       $241,395.24
Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 12 of 27




                   APPENDIX A
                CURRICULUM VITAE
        Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 13 of 27




                                    Jeffrey A Munson
 Department of Psychiatry and Behavioral Sciences                                20431 12th PI W
 University of Washington, Box 357920                                     Lynnwood, WA 98036
 Seattle, Washington 98195                                                       (425) 640-6016
 Phone: (206) 616-2378
 E-mail: jeffmun@u.washington.edu


EDUCATION
B. A.          Stanford University, 1988
               Psychology, with Departmental Honors
Ph.D.          University of Washington, 1998
               Major area:   Child Clinical Psychology
                              Dissertation: Structure and variability in the developmental
                             trajectory of children's externalizing problems: Impact of child sex,
                             infant attachment, and maternal depression


PROFESSIONAL POSITIONS
 2013 —         Research Associate Professor of Psychiatry and Behavioral Sciences, University
 present        of Washington


 2007-2013      Research Assistant Professor of Psychiatry and Behavioral Sciences, University
                of Washington


 1998-2007      Research Scientist, Center on Human Development and Disability, University of
                Washington


                Data analysis responsibilities (1998 - present)
                       • Oversee data analysis and data management of several large multi-
                          project, collaborative studies.
                       • Extensive use of SPSS, HLM, EQS, R software programs for various
                           data analytic tasks such as general linear models, hierarchical linear
                           models, latent variable models, and data visualization.
                       • Extensive use of Microsoft SQL Server 2005, 2008 and Microsoft
                           Access to manage the entry and organization of experimental data
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 14 of 27




                       • Use of the Python, Visual Basic, Visual C#, ASP.NET programming
                          languages to create custom solutions for various data manipulation
                          and management tasks.


               Clinical and assessment responsibilities (1998 - 2001)
                       • Clinical assessments of children with autism and developmental
                           disabilities, including standardized cognitive testing and play-based
                           observational diagnostic assessments.
                       • Provide clinical feedback and recommendations to parents.


PROFESSIONAL ACTIVITIES

Ad hoc reviewer:      Archives of Clinical Neuropsychology
         Autism: International Journal of Research and Practice
         Development and Psychopathology
         Developmental Psychology
         Journal of Autism and Development Disorders
         Autism Research
         New England Journal of Medicine

Grant Review Panels: Small Business: Biobehavioral and Behavioral Processes Across the
        Lifespan (NIH ZRG1 BBBP-T (10) B) (2009, 2010)


PUBLICATIONS

Journal Articles
   1. Gehring, T. M., Wentzel, K. R.; Feldman, S. S., Munson, J. (1990). Conflict in families of
          adolescents: The impact on cohesion and power structures. Journal of Family
          Psychology, 3, 290-309.
   2. Feldman, S. S., Wentzel, K. R., Weinberger, D. A., Munson, J. A. (1990). Marital
          satisfaction of parents of preadolescent boys and its relationship to family and child
          functioning. Journal of Family Psychology, 4, 213-234.
   3. Marachi R., McMahon R.J., Spieker S.J., & Munson J.A. (1999). Longitudinal
          assessment of the low-end specificity of maternal reports of depressive symptoms.
          Behavior Research and Therapy, 37,483-501.
   4. Munson J.A., McMahon R.J., & Spieker S.J. (2001) Structure and variability in the
          developmental trajectory of children's externalizing problems: impact of infant
          attachment, maternal depressive symptomatology, and child sex. Development and
          Psychopathology, 13, 277-296.
   5. Dager, S.R., Friedman, S.D., Shaw, D., Echelard, D., Artru, A., Strauss, W.L., Sparks,
          B., Carver, L., Richards, T.L., Munson, J, & Dawson, G. (2000). Neuroimaging of the
          Autistic Child's Brain: Brain Structure, Chemistry and Function. J Intellectual
          Disability Research 44:253.
   6. Osterling, J., Dawson, G., & Munson, J. (2002). Early recognition of one year old infants
          with autism spectrum disorder versus mental retardation: A study of first birthday
          party home videotapes. Development and Psychopathology, 14: 239-51.
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 15 of 27




7. Dawson, G., Munson, J., Estes, A., Osterling, J., McPartland, J., Toth, K., et al. (2002).
      Neurocognitive function and joint attention ability in young children with autism
      spectrum disorder. Child Development, 73, 345-358.
8. Sparks, B.F., Friedman, S.D., Shaw, D.W., Aylward. E.H., Echelard, D., Artru, A.A.,
      Maravilla, K.R., Giedd, J.N., Munson, J., Dawson, G., & Dager, S.R. (2002). Brain
      Structural Abnormalities in Young Children with Autism Spectrum Disorder.
      Neurology, 59: 184-192.
9. Unis, A., Munson, J., Rogers, S.J., Goldson, E., Osterling, J., Gabriels, R., Abbott, R., &
      Dawson, G. (2002). A randomized, double-blind, placebo-controlled trial of porcine
      versus synthetic secretin for reducing symptoms of autism. Journal of the Academy of
      Child and Adolescent Psychiatry, 41: 1315-21.
10. Yu, C., Dawson, G., Munson, J., D'Souza, I., Osterling, J., Estes, A., et al. (2002).
      Presence of Large Deletions in Autism Kindred. American Journal of Human
      Genetics, 71: 100-115.
11. Sultana, R., Yu, C.-E., Yu, J., Munson, J., Chen, D., Hua, W., Estes, A., Cortes, F., de
      la Barra, F., Yu, D., Haider, S. T., Trask, B. J., Green, E. D., Raskind, W. H.,
      Disteche, C. M., Wijsman, E., Dawson, G., et al. (2002). Identification of a Novel
      Gene on Chromosome 7q11.2 Interrupted by a Translocation Breakpoint in a Pair of
      Autistic Twins. Genomics: 80, 129-134.
12. Carver, L., Dawson, G., Panagiotides, H., Meltzoff, A. N., McPartland, J., Gray, J., &
      Munson, J. (2003). Age-related differences in neural correlates of face recognition
      during the toddler and preschool years. Developmental Psychobiology, 42:148-59.
13, Dawson, G., Toth, K., Abbott, R., Osterling, J., Munson, J., Estes, A., Liaw, J. (2004).
      Early Social Attention Impairments in Autism: Social Orienting, Joint Attention, and
      Attention to Distress. Developmental Psychology, 40, 271-283.
14. Ozonoff, S., Cook, I. Coon, H., Dawson, G., Joseph, R. M., Klin, A., McMahon, W. M.,
      Minshew, N., Munson, J. A., Pennington, B. F., Rogers, S. J., Spence, M. A., Tager-
      Flusberg, H., Volkmar, F. R., Wrathall, D. (2004). Performance on Cambridge
      Neuropsychological Test Automated Battery Subtests Sensitive to Frontal Lobe
      Function in People with Autistic Disorder: Evidence from the Collaborative Programs
      of Excellence in Autism Network. Journal of Autism & Developmental Disorders, 34,
      139-150.
15. Sung, J.U., Dawson, G., Munson, J., Estes, A., Schellenberg, J., & Wijsman, E.M.
      (2005). Genetic Investigation of Quantitative Traits Related to Autism: Use of
      Multivariate Polygenic Models with Ascertainment Adjustment. American Journal of
      Human Genetics, 76, 68-81.
16. Werner, E., Dawson, G., Munson, J., & Osterling, J. (2005). Variation in early
      developmental course in autism and its relation with behavioral outcome at 3-4 years
      of age. Journal of Autism & Developmental Disorders, 35, 337-350.
17. Dawson G., Webb S.J., Wijsman E., Schellenberg G., Estes A., Munson J., Faja S.
      (2005). Neurocognitive and electrophysiological evidence of altered face processing
      in parents of children with autism: Implications for a model of abnormal development
      of social brain circuitry in autism. Developmental Psychopathology, 17, 679-697.
18. Munson, J, Dawson, G., Abbott, R., Faja, S., Webb, S.J., Friedman, S.D. Shaw, D.,
      Artru, A., and Dager, S. (2006). Amygdalar volume and behavioral development in
      autism. Archives of General Psychiatry, 63, 686-693.
19. Schellenberg, G.D., Dawson, G., Sung, Y.J., Estes, A., Munson, J., Rosenthal, E.,
      Rothstein, J., Flodman, P., Smith, M., Coon, H., Leong, L., Yu, C.E., Stodgell, C.,
      Rodier, P.M., Spence, M.A., Minshew, N., McMahon, W.M., & Wijsman E.M. (2006).
      Evidence for multiple loci from a genome scan of autism kindreds. Molecular
      Psychiatry, 140, 1049-1060.
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 16 of 27




20. Schellenberg, G.D., Dawson, G., Sung, Y.J., Estes, A., Munson, J., Rosenthal, E.,
       Rothstein, J., Flodman, P., Smith, M., Coon, H., Leong, L., Yu, C.E., Stodgell, C.,
       Rodier, P.M., Spence, M.A., Minshew, N., McMahon, W.M., & Wijsman E.M. (2006).
       Evidence for genetic linkage of autism to chromosomes 7 and 4. Molecular
       Psychiatry, 140, 2257-2274.
21. Toth, K. Munson, J., Meltzoff, A., Dawson, G. (2006). Early predictors of communication
       development in young children with autism spectrum disorder: Joint attention,
       imitation, and toy play. Journal of Autism & Developmental Disorders, 36, 993-1005.
22. Lainhart JE, Bigler ED, Bocian M, Coon H, Dinh E, Dawson G, Deutsch CK, Dunn M,
       Estes A, Tager-Flusberg H, Folstein S, Hepburn S, Hyman S, McMahon W, Minshew
       N, Munson J, Osann K, Ozonoff S, Rodier P, Rogers S, Sigman M, Spence MA,
       Stodgell CJ, Volkmar F. (2006). Head circumference and height in autism: a study
       by the Collaborative Program of Excellence in Autism, American Journal of Medical
       Genetics. Part A., 140, 2257-74.
23. Dawson, G., Estes, A., Munson, J., Schellenberg, G., Bernier, R., & Abbott, R. (2007).
       Quantitative assessment of autism symptom-related traits in probands and parents:
       Broader Phenotype Autism Symptom Scale. Journal of Autism and Developmental
       Disorders, 37, 523-536.
24. Dawson, G., Munson J., Webb S.J., Nalty, T., Abbott, R., & Toth, K. (2007). Rate of
       head growth decelerates and symptoms worsen in the second year of life in autism.
       Biological Psychiatry, 61,458-464.
25. Autism Genome Project Consortium: (2007) Mapping autism risk loci using genetic
       linkage and chromosomal rearrangements. Nature Genetics, 39, 319-28.
26. Estes A. M, Dawson, G., Sterling, L., Munson, J. (2007). Level of intellectual
       functioning predicts patterns of associated symptoms in school-age children with
       autism spectrum disorder. American Journal on Mental Retardation, 112, 439-449.
27. Webb, S.J., Nalty, T., Munson, J., Brock, C., Abbott, R., & Dawson, G. (2007) Rate of
       head circumference growth as a function of autism diagnosis and history of autistic
       regression. Journal of Child Neurology, 22, 1182-1190.
28. Elder, L. M., Dawson, G., Toth, K., Fein, D., Munson, J. (2007). Head circumference as
       an early predictor of autism symptoms in younger siblings of children with autism
       spectrum disorder. Journal of Autism and Developmental Disorders, 38, 1104-1111.
29. Brune, C.W., Korvatska, E., Allen-Brady, Cook, E.H. Dawson G., Devlin, B., Estes, A.,
       Hennelly, M., Hyman, S., McMahon, W.M., Munson, J., Rodier, P.M., Schellenberg,
       G.D., Stodgell, C.J., & Coon, H. (2008). Heterogeneous Association between
       Engrailed-2 and Autism in the CPEA Network. Neuropsychiatric Genetics, 147, 187-
       193.
30. Sterling L, Dawson G, Webb S, Murias M, Munson J, Panagiotides H, Aylward E.
       (2008). The Role of Face Familiarity in Eye Tracking of Faces by Individuals with
       Autism Spectrum Disorders, Journal of Autism and Developmental Disorders, 38,
       1666-1675.
31. Liu XQ, Paterson AD, Szatmari P; Autism Genome Project Consortium. (2008).
       Genome-wide linkage analyses of quantitative and categorical autism subphenotypes.
       Biological Psychiatry, 64, 561-570.
32. Munson, J., Dawson, G., Sterling, L., Beauchaine, T., Zhou, A., Koehler, E., Lord, C.,
       Rogers, S., Sigman, M., Estes, A., & Abbott, R. (2008). Evidence for latent classes
       of IQ in young children with autism spectrum disorder, American Journal on Mental
       Retardation, 113, 427-438.
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 17 of 27




33. Munson, J., Faja, S., Meltzoff, A., Abbott, R, & Dawson, G. (2008). Neurocognitive
       predictors of social and communicative developmental trajectories in preschoolers
       with autism spectrum disorders, Journal of the International Neuropsychological
       Society, 14, 956-966.
34. Liu XQ, Paterson AD, Szatmari P; Autism Genome Project Consortium. (2008).
       Genome-wide linkage analyses of quantitative and categorical autism subphenotypes.
       Biological Psychiatry, 64, 561-70.
35. Glessner, JT, Wang, K, Cai, G, Korvatska, 0., Kim, CE.,Wood, S., Zhang, H., Estes, A.,
       Brune, C., Bradfield, JP., Imielinski, M., Frackelton, EC, Reichert, J., Crawford, E.,
       Munson, J., Sleiman, P., Chiavacci, R., Annaiah, K., Thomas, K., Hou, C., Glaberson,
       W., Flory, J., Otieno, F., Garris, M., Soorya, L., Klei, L., Piven, J., Meyer, KJ.,
       Anagnostou, E., Sakurai, T., Game, RM., Rudd, DS., Zurawiecki, D., McDougle, C.,
       Davis, LK., Miller, J., Posey, D., Michaels, S., Kolevzon, A., Silverman, J., Bernier,
       R., Levy, SE., Dawson, G., Owley, T., McMahon, WM., Wassink, TH., Sweeney, JA.,
       Nurnberger JI., Coon, H., Sutcliffe, JS., Minshew, NJ., Grant, S., Bucan, M., Cook,
       EH., Buxbaum, JD., Devlin, B., Schellenberg, GD., Hakonarson, H. (2009). Autism
       genome wide copy number variation reveals ubiquitin and neuronal genes, Nature,
       459, 569-573.
36. Wang, K., Zhang, H., Ma, D., Bucan, M., Glessner, J.T., Abrahams, BS., Salyakina, D.,
       lmielinski, M., Bradfield, J.P., Sleiman, P., Kim, C.E., Chiavacci, R., Takahashi, N.,
       Sakurai, T., Rappaport, E., Lajohchere, C.M., Munson, J., Estes, A., Korvatska, 0.,
       Piven, J., Sonnenblick, LI., Alvarex Retuerto, A., Herman, El., Dong, H., Hutman, T.,
       Sigman, M., Ozonoff, S., Klin, A., Owley, T., Sweeney, J.A., Brune, C.W., Cantor, R.,
       Bernier, R., Gilbert, JR., Cuccaro, ML., Wassink, TH., McMahon, WM., Coon, H.,
       Miller, J., Nurnberger, JI., State, M., Haines, JL., Levy, S., Sutcliffe, J.S., Cook, EH.,
       Minshew, N.J., Buxbaum, J.D., Dawson, G., Grant, S., Geshwind, DH., Pericak-
       Vance, M., Schellenberg, G.D., Hakonaron, H. (2009). Common genetic variation in
       the intergenic region bewenn CDH10 and CDH9 is associated with susceptibility to
       autism spectrum disorders. Nature, 459, 528-533.
37. Weiss, L.A., Weiss LA, Arking DE; Gene Discovery Project of Johns Hopkins & the
       Autism Consortium, Daly MJ, Chakravarti A. (2009). A genome-wide linkage and
       association scan reveals novel loci for autism. Nature, 461, 802-808.
38. Estes, A. Munson, J., Dawson, G., Koehler, E., Zhou, X.H., Abbott, R. (2009).
       Parenting stress and psychological functioning among mothers of preschool children
       with autism and developmental delay. Autism, 13, 375-387.
39. Dawson, G., Rogers, S., Munson, J., Smith, M., Wonter, J., Greenson, J., Donaldson, A.,
       Varley, J. (2010). Randomized, controlled trial of an intervention for toddlers with
       autism; The early start Denver model. Pediatrics, 125, e17-e23.
40. Pinto D, Pagnamenta AT, Klei L, Anney R, Merico D, Regan R, Conroy J, Magalhaes
       TR, Correia C, Abrahams BS, Almeida J, Bacchelli E, Bader GD, Bailey AJ, Baird G,
       Battaglia A, Berney T, Bolshakova N, 'Mite S, Bolton PF, Bourgeron T, Brennan S,
       Brian J, Bryson SE, Carson AR, Casallo G, Casey J, Chung BH, Cochrane L,
       Corsello C, Crawford EL, Crossett A, Cytrynbaum C, Dawson G, de Jonge M,
       Delorme R, Drmic I, Duketis E, Duque F, Estes A, Farrar P, Fernandez BA, Folstein
       SE, Fombonne E, Freitag CM, Gilbert J, Gillberg C, Glessner JT, Goldberg J, Green
       A, Green J, Guter SJ, Hakonarson H, Heron EA, Hill M, Holt R, Howe JL, Hughes G,
       Hus V, Igliozzi R, Kim C, Klauck SM, Kolevzon A, Korvatska 0, Kustanovich V,
       Lajonchere CM, Lamb JA, Laskawiec M, Leboyer M, Le Couteur A, Leventhal BL,
       Lionel AC, Liu XQ, Lord C, Lotspeich L, Lund SC, Maestrini E, Mahoney W,
       Mantoulan C, Marshall CR, McConachie H, McDougle CJ, McGrath J, McMahon WM,
       Merikangas A, Migita 0, Minshew NJ, Mirza GK, Munson J, Nelson SF, Noakes C,
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 18 of 27




      Noor A, Nygren G, Oliveira G, Papanikolaou K, Parr JR, Parrini B, Paton T, Pickles A,
      Pilorge M, Piven J, Ponting CP, Posey DJ, Poustka A, Poustka F, Prasad A,
      Ragoussis J, Renshaw K, Rickaby J, Roberts W, Roeder K, Roge B, Rutter ML,
      Bierut LJ, Rice JP, Salt J, Sansom K, Sato D, Segurado R, Sequeira AF, Senman L,
      Shah N, Sheffield VC, Soorya L, Sousa I, Stein 0, Sykes N, Stoppioni V, Strawbridge
      C, Tancredi R, Tansey K, Thiruvahindrapduram B, Thompson AP, Thomson S, Tryfon
      A, Tsiantis J, Van Engeland H, Vincent JB, Volkmar F, Wallace S, Wang K, Wang Z,
      Wassink TH, Webber C, Weksberg R, Wing K, Wittemeyer K, Wood S, Wu J, Yaspan
      BL, Zurawiecki D, Zwaigenbaum L, Buxbaum JD, Cantor RM, Cook EH, Coon H,
      Cuccaro ML, Devlin B, Ennis S, Gallagher L, Geschwind DH, Gill M, Haines JL,
      Hallmayer J, Miller J, Monaco AP, Nurnberger Jr JI, Paterson AD, Pericak-Vance MA,
      Schellenberg GD, Szatmari P, Vicente AM, Vieland VJ, Wijsman EM, Scherer SW,
      Sutcliffe JS, Betancur C. (2010). Functional impact of global rare copy number
      variation in autism spectrum disorders. Nature, 466: 368-372.
41. Anney R, Klei L, Pinto D, Regan R, Conroy J, Magalhaes TR, Correia C, Abrahams BS,
      Sykes N, Pagnamenta AT, Almeida J, Bacchelli E, Bailey AJ, Baird G, Battaglia A,
      Berney T, Bolshakova N, BOlte S, Bolton PF, Bourgeron T, Brennan S, Brian J,
      Carson AR, Casallo G, Casey J, Chu SH, Cochrane L, Corsello C, Crawford EL,
      Crossett A, Dawson G, de Jonge M, Delorme R, Drmic I, Duketis E, Duque F, Estes
      A, Farrar P, Fernandez BA, Folstein SE, Fombonne E, Freitag CM, Gilbert J, Gillberg
      C, Glessner JT, Goldberg J, Green J, Guter SJ, Hakonarson H, Heron EA, Hill M, Holt
      R, Howe JL, Hughes G, Hus V, Igliozzi R, Kim C, Klauck SM, Kolevzon A, Korvatska
      0, Kustanovich V, Lajonchere CM, Lamb JA, Laskawiec M, Leboyer M, Le Couteur A,
      Leventhal BL, Lionel AC, Liu XQ, Lord C, Lotspeich L, Lund SC, Maestrini E,
      Mahoney W, Mantoulan C, Marshall CR, McConachie H, McDougle CJ, McGrath J,
      McMahon WM, Melhem NM, Merikangas A, Migita 0, Minshew NJ, Mirza GK,
      Munson J, Nelson SF, Noakes C, Noor A, Nygren G, Oliveira G, Papanikolaou K, Parr
      JR, Parrini B, Paton T, Pickles A, Piven J, Posey DJ, Poustka A, Poustka F, Prasad
      A, Ragoussis J, Renshaw K, Rickaby J, Roberts W, Roeder K, Roge B, Rutter ML,
      Bierut LJ, Rice JP, Salt J, Sansom K, Sato D, Segurado R, Senman L, Shah N,
      Sheffield VC, Soorya L, Sousa I, Stoppioni V, Strawbridge C, Tancredi R, Tansey K,
      Thiruvahindrapduram B, Thompson AP, Thomson S, Tryfon A, Tsiantis J, Van
      Engeland H, Vincent JB, Volkmar F, Wallace S, Wang K, Wang Z, Wassink TH, Wing
      K, Wittemeyer K, Wood S, Yaspan BL, Zurawiecki D, Zwaigenbaum L, Betancur C,
      Buxbaum JD, Cantor RM, Cook EH, Coon H, Cuccaro ML, Gallagher L, Geschwind
      DH, Gill M, Haines JL, Miller J, Monaco AP, Nurnberger JI Jr, Paterson AD, Pericak-
      Vance MA, Schellenberg GD, Scherer SW, Sutcliffe JS, Szatmari P, Vicente AM,
      Vieland VJ, Wijsman EM, Devlin B, Ennis S, Hallmayer J. (2010). A genome-wide
      scan for common alleles affecting risk for autism. Hum Mol Genet,19(20):4072-4082.
42. Noor A, Whibley A, Marshall CR, Gianakopoulos PJ, Piton A, Carson AR, Orlic-Milacic
      M, Lionel AC, Sato D, Pinto D, Drmic I, Noakes C, Senman L, Zhang X, Mo R,
      Gauthier J, Crosbie J, Pagnamenta AT, Munson J, Estes AM, Fiebig A, Franke A,
      Schreiber S, Stewart AF, Roberts R, McPherson R, Guter SJ, Cook EH Jr, Dawson
      G, Schellenberg GD, Battaglia A, Maestrini E; Autism Genome Project Consortium,
      Jeng L, Hutchison T, Rajcan-Separovic E, Chudley AE, Lewis SM, Liu X, Holden JJ,
      Fernandez B, Zwaigenbaum L, Bryson SE, Roberts W, Szatmari P, Gallagher L,
      Stratton MR, Gecz J, Brady AF, Schwartz CE, Schachar RJ, Monaco AP, Rouleau
      GA, Hui CC, Lucy Raymond F, Scherer SW, Vincent JB. (2011). Disruption at the
      PTCHD1 Locus on Xp22.11 in Autism spectrum disorder and intellectual disability.
      Sci Transl Med, 2(49):49ra68.
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 19 of 27




43. Chapman NH, Estes A, Munson J, Bernier R, Webb SJ, Rothstein JH, Minshew NJ,
      Dawson G, Schellenberg GD, Wijsman EM. (2011). Genome-scan for IQ discrepancy
      in autism: evidence for loci on chromosomes 10 and 16. Hum Genet. 129(1):59-70.
44. Korvatska 0, Estes A, Munson J, Dawson G, Bekris LM, Kohen R, Yu CE, Schellenberg
      GD, Raskind WH. (2011). Mutations in the TSGA14 gene in families with autism
      spectrum disorders. Am J Med Genet 8 Neuropsychiatr Genet. 156(8): 303-311.
45. Casey JP, Magalhaes T, Conroy JM, Regan R, Shah N, Anney R, Shields DC,
      Abrahams BS, Almeida J, Bacchelli E, Bailey AJ, Baird G, Battaglia A, Berney T,
      Bolshakova N, Bolton PF, Bourgeron T, Brennan S, Cali P, Correia C, Corsello C,
      Coutanche M, Dawson G, de Jonge M, Delorme R, Duketis E, Duque F, Estes A,
      Farrar P, Fernandez BA, Folstein SE, Foley S, Fombonne E, Freitag CM, Gilbert J,
      Gillberg C, Glessner JT, Green J, Guter SJ, Hakonarson H, Holt R, Hughes G, Hus V,
      Igliozzi R, Kim C, Klauck SM, Kolevzon A, Lamb JA, Leboyer M, Le Couteur A,
      Leventhal BL, Lord C, Lund SC, Maestrini E, Mantoulan C, Marshall CR, McConachie
      H, McDougle CJ, McGrath J, McMahon WM, Merikangas A, Miller J, Minopoli F, Mirza
      GK, Munson J, Nelson SF, Nygren G, Oliveira G, Pagnamenta AT, Papanikolaou K,
      Parr JR, Parrini B, Pickles A, Pinto D, Piven J, Posey DJ, Poustka A, Poustka F,
      Ragoussis J, Roge B, Rutter ML, Sequeira AF, Soorya L, Sousa I, Sykes N, Stoppioni
      V, Tancredi R, Tauber M, Thompson AP, Thomson S, Tsiantis J, Van Engeland H,
      Vincent JB, Volkmar F, Vorstman JA, Wallace S, Wang K, Wassink TH, White K,
      Wing K, Wittemeyer K, Yaspan BL, Zwaigenbaum L, Betancur C, Buxbaum JD,
      Cantor RM, Cook EH, Coon H, Cuccaro ML, Geschwind DH, Haines JL, Hallmayer J,
      Monaco AP, Nurnberger JI Jr, Pericak-Vance MA, Schellenberg GD, Scherer SW,
      Sutcliffe JS, Szatmari P, Vieland VJ, Wijsman EM, Green A, Gill M, Gallagher L,
      Vicente A, Ennis S. (2012). A novel approach of homozygous haplotype sharing
      identifies candidate genes in autism spectrum disorder. Hum Genet, 131(4), 565-79.
46. Bernier R, Gerdts J, Munson J, Dawson G, Estes A. (2012). Evidence for broader
      autism phenotype characteristics in parents from multiple-incidence autism families.
      Autism Res, 5, 13-20.
47. Anney R, Klei L, Pinto D, Almeida J, Bacchelli E, Baird G, Bolshakova N, [Mite S,
      Bolton PF, Bourgeron T, Brennan S, Brian J, Casey J, Conroy J, Correia C, Corsello
      C, Crawford EL, de Jonge M, Delorme R, Duketis E, Duque F, Estes A, Farrar P,
      Fernandez BA, Folstein SE, Fombonne E, Gilbert J, Gillberg C, Glessner JT, Green
      A, Green J, Guter SJ, Heron EA, Holt R, Howe JL, Hughes G, Hus V, Igliozzi R,
      Jacob S, Kenny GP, Kim C, Kolevzon A, Kustanovich V, Lajonchere CM, Lamb JA,
      Law-Smith M, Leboyer M, Le Couteur A, Leventhal BL, Liu XQ, Lombard F, Lord C,
      Lotspeich L, Lund SC, Magalhaes TR, Mantoulan C, McDougle CJ, Melhem NM,
      Merikangas A, Minshew NJ, Mirza GK, Munson J, Noakes C, Nygren G,
      Papanikolaou K, Pagnamenta AT, Parrini B, Paton T, Pickles A, Posey DJ, Poustka
      F, Ragoussis J, Regan R, Roberts W, Roeder K, Roge B, Rutter ML, Schlitt S, Shah
      N, Sheffield VC, Soorya L, Sousa I, Stoppioni V, Sykes N, Tancredi R, Thompson AP,
      Thomson S, Tryfon A, Tsiantis J, Van Engeland H, Vincent JB, Volkmar F, Vorstman
      JA, Wallace S, Wing K, Wittemeyer K, Wood S, Zurawiecki D, Zwaigenbaum L, Bailey
      AJ, Battaglia A, Cantor RM, Coon H, Cuccaro ML, Dawson G, Ennis S, Freitag CM,
      Geschwind DH, Haines JL, Klauck SM, McMahon WM, Maestrini E, Miller J, Monaco
      AP, Nelson SF, Nurnberger JI Jr, Oliveira G, Parr JR, Pericak-Vance MA, Piven J,
      Schellenberg GD, Scherer SW, Vicente AM, Wassink TH, Wijsman EM, Betancur C,
      Buxbaum JD, Cook EH, Gallagher L, Gill M, Hallmayer J, Paterson AD, Sutcliffe JS,
      Szatmari P, Vieland VJ, Hakonarson H, Devlin B. (2012). Individual common
      variants exert weak effects on the risk for autism spectrum disorders. Hum Mol Genet,
      21(21):4781-92.
  Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 20 of 27




48. O'Roak BJ, Vives L, Fu W, Egertson JD, Stanaway IB, Phelps IG, Carvill G, Kumar A,
       Lee C, Ankenman K, Munson J, Hiatt JB, Turner EH, Levy R, O'Day DR, Krumm N,
       Coe BP, Martin BK, Borenstein E, Nickerson DA, Mefford HC, Doherty D, Akey JM,
       Bernier R, Eichler EE, Shendure J. (2012). Multiplex targeted sequencing identifies
       recurrently mutated genes in autism spectrum disorders. Science, 338(6114):1619-
       22.
49. Estes A, Olson E, Sullivan K, Greenson J, Winter J, Dawson G, Munson J. (2013).
       Parenting-related stress and psychological distress in mothers of toddlers with autism
       spectrum disorders. Brain Dev, 35(2):133-8.
50. Krumm N, O'Roak BJ, Karakoc E, Mohajeri K, Nelson B, Vives L, Jacquemont S,
    Munson J, Bernier R, Eichler EE. (2013). Transmission disequilibrium of small CNVs in
    simplex autism. Am J Hum Genet, 93(4):595-606.
51. Corrigan NM, Shaw DW, Estes AM, Richards TL, Munson J, Friedman SD, Dawson G,
    Artru AA, Dager SR. (2013). Atypical developmental patterns of brain chemistry in
    children with autism spectrum disorder. JAMA Psychiatry, 70(9):964-74.
52. Kuhl PK, Coffey-Corina S, Padden D, Munson J, Estes A, Dawson G. Brain responses
    to words in 2-year-olds with autism predict developmental outcomes at age 6. (2013).
    PLoS One, 8(5):e64967. doi: 10.1371/journal.pone.0064967.
53. Sterling L, Munson J, Estes A, Murias M, Webb SJ, King B, Dawson G. (2013). Fear-
    potentiated startle response is unrelated to social or emotional functioning in
    adolescents with autism spectrum disorders. Autism Res. 6(5):320-31. doi:
    10.1002/aur.1289.
54. Estes A, Vismara L, Mercado C, Fitzpatrick A, Elder L, Greenson J, Lord C, Munson J,
    Winter J, Young G, Dawson G, Rogers S. (2014). The impact of parent-delivered
    intervention on parents of very young children with autism. J Autism Dev Disord,
    44(2):353-65.
55. Estes A, Munson J, Rogers SJ, Greenson J, Winter J, Dawson G. Long-Term Outcomes
    of Early Intervention in 6-Year-Old Children With Autism Spectrum Disorder. J Am Acad
    Child Adolesc Psychiatry. 2015 Jul;54(7):580-7. doi: 10.1016/j.jaac.2015.04.005.
    PubMed PMID: 26088663; PubMed Central PMCID: PMC4475272.
56. Chapman NH, Nato AQ Jr, Bernier R, Ankenman K, Sohi H, Munson J, Patowary A,
    Archer M, Blue EM, Webb SJ, Coon H, Raskind WH, Brkanac Z, Wijsman EM. Whole
    exome sequencing in extended families with autism spectrum disorder implicates four
    candidate genes. Hum Genet. 2015 Oct;134(10):1055-68. doi: 10.1007/s00439-015-
    1585-y. PubMed PMID: 26204995; PubMed Central PMCID: PMC4578871.
57. Neuhaus E, Jones EJ, Barnes K, Sterling L, Estes A, Munson J, Dawson G, Webb SJ.
    The Relationship Between Early Neural Responses to Emotional Faces at Age 3 and
    Later Autism and Anxiety Symptoms in Adolescents with Autism. J Autism Dev Disord.
    2016 Jul;46(7):2450-63. doi: 10.1007/s10803-016-2780-y. PubMed PMID: 27055415.
58. Cidav Z, Munson J, Estes A, Dawson G, Rogers S, Mandell D. Cost offset associated
    with Early Start Denver Model for children with autism. J Am Acad Child Adolesc
    Psychiatry. 2017 Sep;56(9):777-783. doi: 10.1016/j.jaac.2017.06.007. Epub 2017 Jul 4.
    PubMed PMID: 28838582.
59. Zhou V, Munson JA, Greenson J, Hou Y, Rogers S, Estes AM. An exploratory
    longitudinal study of social and language outcomes in children with autism in bilingual
    home environments. Autism. 2017 Dec 1:1362361317743251. doi:
    10.1177/1362361317743251. [Epub ahead of print] PubMed PMID: 29237275.
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 21 of 27




   60. Estes A, Munson J, John TS, Dager SR, Rodda A, Botteron K, Hazlett H, Schultz RT,
       Zwaigenbaum L, Piven J, Guralnick MJ; IBIS network. Parent support of preschool peer
       relationships in younger siblings of children with Autism Spectrum Disorder. J Autism
       Dev Disord. 2018 Apr;48(4):1122-1132. doi: 10.1007/s10803-017-3202-5. PubMed
       PMID: 28634707; PubMed Central PMCID: PMC5738288.
   61. Rogers, SJ, Estes, A, Vismara, L, Munson, J, Zierhut, C, Greenson, J, Dawson, G,
       Rocha, M, Sugar, C, Senturk, D, Whelan, F, Talbott, M. Enhancing low-intensity
       coaching in parent implemented Early Start Denver Model intervention for early autism:
       A randomized comparison treatment trial. J Autism Dev Disord, 2018 Sep. doi:
       10.1007/s10803-018-3740-5. [Epub ahead of print] PMID: 30203308
   62. Chapman NH, Bernier RA, Webb SJ, Munson J, Blue EM, Chen DH, Heigham E,
       Raskind WH, Wijsman EM. Replication of a rare risk haplotype on 1p36.33 for autism
       spectrum disorder. Hum Genet. 2018 Oct;137(10):807-815. doi: 10.10071s00439-018-
       1939-3. Epub 2018 Oct 1. PMID: 30276537
   63. Talbott MR, Young GS, Munson J, Estes A, Vismara LA, Rogers SJ. The developmental
       sequence and relations between gesture and spoken language in toddlers with Autism
       Spectrum Disorder. Child Dev. 2018 Dec 31. doi: 10.1111/cdev.13203. [Epub ahead of
       print] PMID: 30597550
   64. Rogers SJ, Estes A, Lord C, Munson J, Rocha M, Winter J, Greenson J, Colombi C,
       Dawson G, Vismara LA, Sugar CA, Hellemann G, Whelan F, Talbott M. A Multisite
       Randomized Controlled Two-Phase Trial of the Early Start Denver Model Compared to
       Treatment as Usual. J Am Acad Child Adolesc Psychiatry. 2019. Jan 24. pii: S0890-
       8567(19)30044-9. doi: 10.1016/j.jaac.2019.01.004. PMID: 30768394 [Epub ahead of
       print]




Book Chapters
   1. Abbott, R. D., Amtmann, D., Munson, J. (2003). Exploratory and confirmatory methods
      in learning disabilities research. Swanson, H. L., Harris, K. R.,et al. (Eds), Handbook of
      learning disabilities (pp. 471-482). New York, NY, US: Guilford Press.
   2. Abbott, R. D., Amtmann, D., & Munson, J. (2006). Statistical analysis for field
      experiments and longitudinal data in writing research. In C. Macarthur, S. Graham, & J.
      Fitzgerald (Eds.) Handbook of Writing Research, pp. 374-386. New York: Guilford
      Press.


Professional Articles and Editorials
   1. Munson, J. A. (2009). Book Reviews. Autism: Current Theories and Evidence; The
      Ethics of Autism: Among Them, but Not of Them, New England Journal of Medicine,
      360, 2485-2486
   2. Munson, J., & Pasqual, P. (2012). Technology in autism research: The promise and
      perils. IEEE Computer Mag, 45(6).



Conference Presentations
      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 22 of 27




      Dawson, G., Schellenberg, J., Wijsman, E., Osterling, J., Estes, A., & Munson, J. Genetic
        study of autism. Presented at the 1999 Meeting of the Autism Society of America,
        Kansas City, KS.
2     Dager, S.R., Friedman S.D., Shaw, D., Echelard, D., Artru, A.A., Strauss, W., Sparks, B.,
        Carver, L., Richards T., Munson J., & Dawson G. (2000, March). Brain Structural and
        Chemical Imaging of Autistic Children, Developmentally Delayed Children and Age-
        Matched Controls. 20th Annual Meeting, European Winter Brain Conference.
        Geneva, Switzerland.
3     Dager, S.R., Friedman, S.D., Shaw, D., Echelard, D., Artru, A.A., Strauss, W.D., Sparks,
        B., Carver, L., Richards, T.L., Munson, J., & Dawson, G.(2000, August).
        Neuroimaging of the autistic child's brain: Brain, structure chemistry and function.
        IASSID Seattle, WA.
4.    Dawson, G., Rogers, S., Sigman, M., Munson, J., & Abbott, R. Cognitive Functioning in
        Young Children with Autism versus Mental Retardation. Presented at the 2000
        meeting of the ollaborative Programs of Excellence in Autism (CPEA). Denver, CO.
5     Werner, E., Dawson, G., Osterling, J., & Munson, J. Autistic regression: A validation of
        the phenomenon based on home videotapes and parent report. Presented at the 2001
        meeting of the Society for Research in Child Development, Minneapolis, MI.
6     Dager, S.R., Friedman, S.D., Shaw, D.W.W., Sparks, B., Richards, T.L., Munson, J.,
        Artru, A.A., Giedd, J., & Dawson G. (2001, December). Brain Structural and Chemical
        Abnormalities in Childhood Autism. Annual Meeting, American College of
        Neuropsychopharmacology.
7     Dager, S., Munson, J., Friedman, S., Webb, S., Shaw, D., Sparks, B., Artru, R., Abbott,
        R., & Dawson, G. (2002, November). Neuroimaging relationship to behavioral
        performance and clinical course in young children with ASD. Presented at the 2002
        Meeting of the International Society for Autism Research, Orlando, FL.
8     Dawson, G., Schellenberg, G., Wijsman, E., Munson, J., & Estes, A. (2002, November).
        Quantitative assessments of autism symptoms in probands and family members:
        Broader Phenotype Autism Scale. Presented at the 2002 Meeting of the International
        Society for Autism Research, Orlando, FL.
9     Dawson, G., Munson, J., Estes, A., & Abbott, R. (2003, April). Early neurocognitive
        predictors of variations in developmental trajectory in autism. Accepted for
        presentation at the 2003 meeting of the Society for Research in Child Development.
        Tampa, FL.
10    Toth, K., Munson, J., Estes, A., Abbott, R., & Dawson, G. (2003, April). Joint Attention
        Predicts Rate of Language and Social Growth in Young Children With Autism. Poster
        presented at the 2003 meeting of the Society for Research in Child Development.
        Tampa, FL.
11    Toth, K., Dawson, G., Meltzoff, A., & Munson, J. (2004). Early predictors of language
        growth in young children with autism: Joint attention, imitation, and toy play. Poster
        presented at the International Meeting for Autism Research, Sacramento, CA.
12.   Dawson, G., Webb, S.J., Wijsman, E., Schellenberg, G., Estes, A., Munson, J., & Faja, S.
        Face Processing is Altered in Parents of Children With Autism: Neurocognitive and
        Neurophysiological Evidence. Accepted for presentation at the 2005 Meeting of the
        Society for Research in Child Development. Atlanta, GA.
13    Estes, A. M., Munson, J., Clary, L., & Dawson, G. Presence of a Broader Phenotype of
        Autism in Siblings From Multiplex Autism Families Accepted for presentation in the
        Symposium on "Autism in Infancy" S. Ozonoff and N. Yirmiya (Chairs) at the 2005
        Meeting of the Society for Research in Child Development. Atlanta, GA.
        Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 23 of 27




14.     Munson, J., Dawson, G., Lord, C., Rogers, S., Sigman, M., & Abbott, R. Evidence for a
          bimodal distribution of neurocognitive function in autism. Presented at the 2005
          meeting of the Collaborative Programs of Excellence in Autism (CPEA). Bethesda,
          MD.
15.     Munson, J.A. (2009). Inferences on cognition in nonverbal children via real-time analysis
          of eye gaze. Poster presented at the International Meeting for Autism Research,
          Chicago, IL.


EXPERT TESTIMONY
Dr. Munson has worked as an expert in relation to data management and statistical analysis on
over 40 cases with attorneys from Schroeter, Goldmark, & Bender, the Law Office of David
Mark, Terrell Marshall Law Group, Rehki & Wolk, and Barnard, Iglitzin, & Lavitt.


      Trial Testimony:
      Pellino v. Brinks, Incorporated
      Hill v. Garda CL Northwest, Inc.
      Bruner, et al. v. Davis Wire Corporation
      Espinoza v. MH Janitorial Services, LLC
      Washington State Nurses Association v.
          Yakima HMA LLC, d/b/a Yakima Regional Medical and Cardiac Center


      Deposition Testimony:
      Pellino v. Brinks, Incorporated
      Hill v. Garda CL Northwest, Inc.
      Bruner, et al. v. Davis Wire Corporation
      Owens v. Bethlehem Construction Inc.
      Watkins et al. v. United Parcel Service, Inc.
      Elliott v. Cadman, Inc.
      Thompson, Edwards, and Rowe v. Peterson Brothers, Inc.
      Ott v. Mortgage Investors Corporation
      Washington State Nurses Association v.
          Yakima HMA LLC, d/b/a Yakima Regional Medical and Cardiac Center
      Hardie et al. v. Best Parking Lot Cleaning Inc.
      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 24 of 27




GRANTS


Special Hope Foundation               Munson (PI)                               7/1/08-6/30/09

Communication and Gaze in Children with Disabilities
        The purpose of this project is to develop an innovative assessment tool using eye-
tracking technology that is integrated in real-time with real-time 3D rendered graphics. The
integration of these two technologies will provide a means to investigate social-cognition and
language comprehension in children with limited communication abilities.
Role: Principal Investigator


P50HD055782 NICHD/NIDCD               King (PI), Munson (Core PI)               8/1/07— 7/31/12

UW Autism Center of Excellence
The goals of this project are to (1) discover genetic and environmental risk factors for autism, (2)
identify early behavioral and neurophysiological risk indices of autism, (3) examine early
manifestations of abnormal brain development in autism, (4) conduct a randomized clinical trial
aimed at reducing and preventing the onset of autism symptoms, (5) conduct a follow-up study
of early intensive behavioral intervention in autism, and (6) identify risk factors for the
development of associated conditions in adolescence in autism.
Role: Principal Investigator of Statistics and Data Management Core


Simons Foundation                     Munson (PI)                               2/1/12-1/31/13
Novel Measurement of Imitation and Motor Control in Severe Autism
         This project will use novel computer-based activities to study imitation and motor
planning skills in a sample of severely impaired adolescents with autism. The activities use the
Microsoft Kinect depth camera to record body movement in fine-detail as the students pop
balloons, balance blocks, play "follow the leader", and pilot an airplane. During these activities
we will measure how students modify their movements in response to what they observe on the
screen. This will allow us to assess the learning process as it unfolds based on behavior the
student initiates on his or her own. Tools that can assess subtle changes in behavior and
learning are needed to support treatment research for those with the most severe impairments.
Role: Principal Investigator
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 25 of 27




TEACHING


Faculty sponsor for Jae Kim, Student of Dr. Kelvin Sung in the senior internship program in the
        UW Bothell Department of Computing and Software Systems. Project Title: Integrating
        Eye-tracking Device-Driven Applications for Studying Autism Using Valve's Source
        Real-time Game Engine. (2009).


Faculty sponsor for Young Youn, Student of Dr. Kelvin Sung in the senior internship program in
        the UW Bothell Department of Computing and Software Systems. Project Title: Eye-
        tracking Across Multiple Monitors Using Valve's Source Game Engine To Investigate
        Nonverbal Measures of Theory of Mind. (2009).


Faculty Mentor to David Xue, Senior Capstone Project in the UW Department of Engineering
        (Department sponsor, Tom Lewis, PhD). Project Title: Design of a toolset for evaluating
        visual attention variability in autistic children. (2010).


SERVICE


Discussion Leader for the Biomedical Research Integrity Program Series, Department of
        Bioethics & Humanities, UW School of Medicine. (2010, 2012).




PROFESSIONAL AFFILIATIONS


       International Society for Autism Research
      Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 26 of 27




                                 APPENDIX B
                             PREVIOUS TESTIMONY

Over the past five years I have provided trial and/or deposition testimony in the
following cases:

                                                                                    Trial  Deposition
               Case                   Case No.               Court
                                                                                 testimony testimony
Rojas v. Damco Distribution          17-2-       Pierce County Superior Court               5/25/2019
Services, Inc./Damco USA, Inc.       14133-5
Hardie et al. vs. Best Parking Lot   17-2-       King County Superior Court                 4/2/2019
Cleaning Inc.                        27730-4
Mendis v. Schneider National         C15-0144- US District Court for the                    2/7/2018
Carriers, Inc.                       JCC       Western District of WA
WA State Nurses Assoc v. Yakima 15-2-            Yakima County Superior Court 1/26/2018 & 1/10/2017
Regional Medical and Cardiac    01109-9                                       2/5/2018    &
Center                                                                                    5/19/2017
Espinoza v. MH Janitorial Services, 14-2-        King County Superior Court     1/23/2017
LLC                                 26201-9
Hill, et al. v. Garda CL Northwest, 09-2-        King County Superior Court     6/16/2015   4/23/2015 I
Inc                                 07360-1
Southwell v. Mortgage Investors      2:23-cv-  US District Court for the                    7/18/2014
Corp.                                01289-MJP Western District of
                                               Washington
Bruner v. Davis Wire Corp,           12-2-       King County Superior Court     9/3/2014    6/27/2014
                                     15676-0
     Case 3:17-cv-05769-RJB Document 218-2 Filed 01/02/20 Page 27 of 27




                            APPENDIX C
                           COMPENSATION

I am working at my current rate of $350 per hour for analysis and testimony for
this case.
